Case: 13-40922      Document: 00512823395         Page: 1    Date Filed: 11/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40922
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 3, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE EDUARDO PERFECTO-MENDOZA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:13-CR-354-1


Before DeMOSS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jose Eduardo Perfecto-Mendoza pleaded guilty to one count of illegal
reentry into the United States and was sentenced to serve 12 months in prison
and a two-year term of supervised release. Now, he argues that the judgment
should be modified because it contains a condition of supervised release that
was not orally imposed. He alternately argues that this condition infringes his
Fifth Amendment rights.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40922     Document: 00512823395     Page: 2   Date Filed: 11/03/2014


                                  No. 13-40922

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987); see Bailey v.
Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Article III, section 2, of the
Constitution limits federal court jurisdiction to actual cases and controversies.
Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy requirement
demands that “some concrete and continuing injury other than the now-ended
incarceration or parole–some ‘collateral consequence’ of the conviction–must
exist if the suit is to be maintained.” Id.
      The term of supervised release at the heart of this appeal has been
revoked, and no new term has been imposed. Thus, the condition of release
that Perfecto-Mendoza complains of is no longer applicable to him, and this
appeal is moot.
      DISMISSED AS MOOT.




                                        2